—In a proceeding pursuant to Election Law article 16, inter alia, to nullify the certificate of elected officers and certificate of rules filed by the Westchester County Committee of the Independence Party of the State of New York with the Westchester County Board of Elections, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Murphy, J.), entered November 15, 2000, as denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly concluded that this proceeding was subject to the 10-day period of limitations set forth in Election Law § 16-102 (2). Since the proceeding was commenced after that period expired, it was untimely (see, Matter of Stabile v DeFronzo, 231 AD2d 577; Matter of Curcio v Kelly, 193 AD2d 738).
The petitioners’ remaining contentions are without merit. Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.